OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0167 Expires:November 30, 2010 Estimated average burden hours per response1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-12373 BIGLARI HOLDINGS INC. (Exact name of registrant as specified in its charter) 175 East Houston Street, Suite 1300 San Antonio, Texas 78205 (210) 344-3400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 14% Redeemable Subordinated Debentures Due 2015 (Title of each class of securities covered by this Form) Common Stock, stated value $0.50 per share (Titles of all other classes of securities for which a duty to file reports under Section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: None. Pursuant to the requirements of the Securities Exchange Act of 1934, Biglari Holdings Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: March 31, 2011 BIGLARI HOLDINGS INC. By: /s/ Duane E. Geiger Name: Duane E. Geiger Title: Interim Chief Financial Officer
